Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Application 17/189,947 filed 3/2/2021 with supplementary filing 4/27/2021 has been examined.
In this Office Action, claim(s) 1 is/are currently pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over 
claims 1-29 of U.S. Patent No. 9766789B1;
 claims 1-19 of U.S. Patent No. 10936169;
Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to remove the limitations below in order to broaden the scope of the invention.




Current Application
US9766789B1
1. A method comprising:


accessing a first data file associated with a first media application program, wherein
the first data file includes a first identifier associated with a first designer-specified variable for controlling the first media application program;


















providing a computer user interface wherein the computer user interface is configured
to allow a user of the user interface to control both the first media application program and the second media application program and 


wherein the computer user interface is configured to use a computer processor to detect in the first data file at least the first identifier associated with the first designer-specified variable for controlling the first media application program;

communicating the first designer-specified variable value from the user interface to
the first application program;

communicating to the second application program the data file generated by the first
application program with the designer-specified variable value;
communicating a second designer-specified variable value from the user interface to
the second application program.
1. A method of providing a user interface for media processing, the method comprising:

accessing a first data file associated with a first media application program, wherein the first data file includes a first identifier associated with a first designer-specified variable for controlling the first media application program;

accessing a second data file associated with a second media application program, wherein the second data file includes a second identifier associated with a second designer-specified variable for controlling the second media application program;
receiving with a computer processor the first designer-specified variable in the first data file associated with the first application program;

receiving with the computer processor the second designer-specified variable in the second data file associated with the second application program;


providing a computer user interface wherein the computer user interface presents a first input region for designation of a first designer-specified variable value and a second input region for designation of a second designer-specified variable value so as to allow a user of the user interface to control both the first media application program and the second media application program;
communicating the first designer-specified variable value from the user interface to the first application program; and




communicating the second designer-specified variable value from the user interface to the second application program.


2. The method as claimed in claim 1 wherein the user interface controls the first media application program and the second media application program without a user interacting directly with the first media application program and the second media application program.
3. The method as claimed in claim 1 and further comprising:
invoking the first media application program and the second media application program in response to a user command entered via the computer user interface.
4. The method as claimed in claim 3 wherein the invoking comprises the first media application program invoking the second media application program.
5. The method as claimed in claim 1 wherein receiving the first designer-specified variable comprises:
receiving the first identifier associated with the first designer-specified variable in the first media application program; and
wherein receiving the second designer-specified variable comprises:
receiving the second identifier associated with the second designer-specified variable in the second media application program.
6. The method as claimed in claim 5 and further comprising:
associating the first identifier with a first user interface identifier; and
associating the second identifier with a second user interface identifier.
7. The method as claimed in claim 5 and further comprising:
associating both the first identifier and the second identifier with a first user interface identifier when both the first identifier and the second identifier are associated with a common variable.
8. The method as claimed in claim 1 wherein providing a user interface comprises:
providing an application programming user interface.
9. The method as claimed in claim 7 and further comprising:
receiving via the user interface an input value associated with the first user interface identifier;
associating the input value with the first identifier; and
associating the input value with the second identifier.
10. The method as claimed in claim 1 and further comprising:
presenting the user interface as an application service provider user interface.
11. The method as claimed in claim 1 wherein the first variable is associated with a script of the first application program and wherein the method further comprises:
invoking, via the first application program, the script to analyze data received via the first user interface for the first designer-specified variable value; and
utilizing the first designer-specified variable value in the first application program.
12. The method as claimed in claim 1 and further comprising:
determining, via an ancillary program associated with the first application program, a data object of the first application program for which the first application program does not support variable input values;
analyzing, via the ancillary program, data received via the first user interface for a variable value to be assigned to the data object;
modifying the data object of the first application program so as to statically assign the variable value associated with the data object.
13. The method as claimed in claim 1 and further comprising:
invoking a render controller wherein the render controller:
receives from the first user interface a variable value to be assigned to a data object;
modifies the data file of the first application program so as to statically assign the variable value from the first user interface to the associated data object.
14. The method of claim 1 wherein the first application program is a video application program.
15. The method of claim 1 wherein the first application program and the second application program work in collaboration with one another to produce a designed media effect.
16. A system comprising:
a first media application program;
a second media application program;
a first data file associated with the first media application program, wherein the first data file includes a first identifier associated with a first designer-specified variable for controlling the first media application program;
a second data file associated with the second media application program, wherein the second data file includes a second identifier associated with a second designer-specified variable for controlling the second media application program;
a computer processor to receive:
the first designer-specified variable in the first data file associated with the first application program; and
the second designer-specified variable in the second data file associated with the second application program;
a computer user interface wherein the computer user interface presents a first input region for designation of a first designer-specified variable value and a second input region for designation of a second designer-specified variable value so as to allow a user of the user interface to control both the first media application program and the second media application program; and
wherein the computer processor:
communicates the first designer-specified variable value from the user interface to the first application program; and
communicates the second designer-specified variable value from the user interface to the second application program.
17. The system as claimed in claim 16 wherein the user interface controls the first media application program and the second media application program without a user interacting directly with the first media application program and the second media application program.
18. The system as claimed in claim 16 wherein the computer processor invokes the first media application program and the second media application program in response to a user command entered via the computer user interface.
19. The system as claimed in claim 18 wherein the invoking comprises the first media application program invoking the second media application program.
20. The system as claimed in claim 16 wherein the computer processor receiving the first designer-specified variable comprises:
the computer processor receiving the first identifier associated with the first designer-specified variable in the first media application program; and
wherein the computer processor receiving the second designer-specified variable comprises:
the computer processor receiving the second identifier associated with the second designer-specified variable in the second media application program.
21. The system as claimed in claim 20 and further comprising:
the computer processor associating the first identifier with a first user interface identifier; and
the computer processor associating the second identifier with a second user interface identifier.
22. The system as claimed in claim 20 and further comprising:
the computer processor associating both the first identifier and the second identifier with a first user interface identifier when both the first identifier and the second identifier are associated with a common variable.
23. The system as claimed in claim 22 and further comprising:
the computer processor receiving via the user interface an input value associated with the first user interface identifier;
the computer processor associating the input value with the first identifier; and
the computer processor associating the input value with the second identifier.
24. The system as claimed in claim 16 wherein the user interface is an application service provider user interface.
25. The system as claimed in claim 16 and further comprising:
a script associated with the first variable of the first application program;
wherein the first application program:
invokes the script to review the first data file for the first designer-specified variable value; and
utilizes the first designer-specified variable value in the first application program.
26. The system as claimed in claim 16 and further comprising:
a plug-in to:
determine a data object of the first application program for which the first application program does not support variable input values;
review the first data file of the first application program for a variable value to be assigned to the data object; and
modify the data object of the first application program so as to statically assign the variable value associated with the data object.
27. The system as claimed in claim 16 and further comprising:
a render controller to:
receive from the first user interface a variable value to be assigned to a data object;
modify the data file of the first application program so as to statically assign the variable value from the first user interface to the associated data object.
28. The method of claim 16 wherein the first application program is a video application program.
29. The method of claim 16 wherein the first application program and the second application program work in collaboration with one another to produce a designed media effect.
30. One or more non-transitory computer-readable storage media encoding computer-executable instructions for executing on a computer system a computer process, the computer process comprising:
accessing a first data file associated with a first media application program, wherein the first data file includes a first identifier associated with a first designer-specified variable for controlling the first media application program;
accessing a second data file associated with a second media application program, wherein the second data file includes a second identifier associated with a second designer-specified variable for controlling the second media application program;
receiving the first designer-specified variable in the first data file associated with the first application program;
receiving the second designer-specified variable in the second data file associated with the second application program;
providing a computer user interface wherein the computer user interface presents a first input region for designation of a first designer-specified variable value and a second input region for designation of a second designer-specified variable value so as to allow a user of the user interface to control both the first media application program and the second media application program;
communicating the first designer-specified variable value from the user interface to the first application program; and
communicating the second designer-specified variable value from the user interface to the second application program.






Current Application
US Patent 10936169
1. A method comprising:
accessing a first data file associated with a first media application program, wherein
the first data file includes a first identifier associated with a first designer-specified variable for controlling the first media application program;








providing a computer user interface wherein the computer user interface is configured
to allow a user of the user interface to control both the first media application program and the second media application program and wherein the computer user interface is configured to use a computer processor to detect in the first data file at least the first identifier associated with the first designer-specified variable for controlling the first media application program;











communicating the first designer-specified variable value from the user interface to
the first application program;

communicating to the second application program the data file generated by the first
application program with the designer-specified variable value;

communicating a second designer-specified variable value from the user interface to
the second application program.
1. A method comprising:
accessing a first data file associated with a first media application program, wherein the first data file includes a first identifier associated with a first designer-specified variable for controlling the first media application program;

accessing a second data file associated with a second media application program, wherein the second data file includes a second identifier associated with a second designer-specified variable for controlling the second media application program;

providing a computer user interface wherein the computer user interface is configured to allow a user of the user interface to control both the first media application program and the second media application program and wherein the computer user interface is configured to use a computer processor to detect in the first data file at least the first identifier associated with the first designer-specified variable for controlling the first media application program 

by detecting a pre-programmed format of the first identifier and wherein the computer user interface is configured to use the computer processor to detect in the second data file at least the second identifier associated with the second designer-specified variable for controlling the second media application program by detecting a pre-programmed format of the second identifier;

communicating the first designer-specified variable value from the user interface to the first application program.










2. The method of claim 1 wherein the computer user interface presents a first input region for designation of a first designer-specified variable value and a second input region for designation of a second designer-specified variable value.
3. The method of claim 2 and further comprising:
communicating the second designer-specified variable value from the user interface to the second application program.
4. The method as claimed in claim 3 wherein the user interface controls the first media application program and the second media application program without a user interacting directly with the first media application program and the second media application program.
5. The method as claimed in claim 3 and further comprising:
invoking the first media application program and the second media application program in response to a user command entered via the computer user interface.
6. The method as claimed in claim 5 wherein the invoking comprises the first media application program invoking the second media application program.
7. The method as claimed in claim 3 and further comprising:
associating the first identifier with a first user interface identifier; and
associating the second identifier with a second user interface identifier.
8. The method as claimed in claim 3 and further comprising:
associating both the first identifier and the second identifier with a first user interface identifier when both the first identifier and the second identifier are associated with a common variable.
9. A system comprising:
a first media application program;
a second media application program;
a first data file associated with the first media application program, wherein the first data file includes a first identifier associated with a first designer-specified variable for controlling the first media application program;
a second data file associated with the second media application program, wherein the second data file includes a second identifier associated with a second designer-specified variable for controlling the second media application program;
a computer user interface wherein the computer user interface is configured to allow a user of the user interface to control both the first media application program and the second media application program and wherein the computer user interface is configured to use a computer processor to detect in the first data file at least the first identifier associated with the first designer-specified variable for controlling the first media application program by detecting a pre-programmed format of the first identifier and wherein the computer user interface is configured to use the computer processor to detect in the second data file at least the second identifier associated with the second designer-specified variable for controlling the second media application program by detecting a pre-programmed format of the second identifier; and
wherein the computer processor:
communicates the first designer-specified variable value from the user interface to the first application program.
10. The system as claimed in claim 9 wherein the computer user interface presents a first input region for designation of a first designer-specified variable value and a second input region for designation of a second designer-specified variable value.
11. The system as claimed in claim 10 wherein the computer processor communicates the second designer-specified variable value from the user interface to the second application program.
12. The system as claimed in claim 10 wherein the user interface controls the first media application program and the second media application program without a user interacting directly with the first media application program and the second media application program.
13. The system as claimed in claim 10 wherein the computer processor invokes the first media application program and the second media application program in response to a user command entered via the computer user interface.
14. The system as claimed in claim 13 wherein the invoking comprises the first media application program invoking the second media application program.
15. The system as claimed in claim 10 and further comprising:
the computer processor associating the first identifier with a first user interface identifier; and
the computer processor associating the second identifier with a second user interface identifier.
16. One or more non-transitory computer-readable storage media encoding computer-executable instructions for executing on a computer system a computer process, the computer process comprising:
accessing a first data file associated with a first media application program, wherein the first data file includes a first identifier associated with a first designer-specified variable for controlling the first media application program;
accessing a second data file associated with a second media application program, wherein the second data file includes a second identifier associated with a second designer-specified variable for controlling the second media application program;
providing a computer user interface wherein the computer user interface is configured to allow a user of the user interface to control both the first media application program and the second media application program and wherein the computer user interface is configured to use a computer processor to detect in the first data file at least the first identifier associated with the first designer-specified variable for controlling the first media application program by detecting a pre-programmed format of the first identifier and wherein the computer user interface is configured to use the computer processor to detect in the second data file at least the second identifier associated with the second designer-specified variable for controlling the second media application program by detecting a pre-programmed format of the second identifier;
communicating the first designer-specified variable value from the user interface to the first application program.
17. The one or more non-transitory computer-readable storage media of claim 16 wherein the computer user interface presents a first input region for designation of a first designer-specified variable value and a second input region for designation of a second designer-specified variable value.
18. The one or more non-transitory computer-readable storage media of claim 17, the computer process further comprising:
communicating the second designer-specified variable value from the user interface to the second application program.
19. The system as claimed in claim 10 and further comprising:
the computer processor associating both the first identifier and the second identifier with a first user interface identifier when both the first identifier and the second identifier are associated with a common variable.















Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robert
et al., US pub. No. 2012/0084644.

As to claim 1, Robert discloses a method comprising:
accessing a first data file associated with a first media application program, wherein
the first data file includes a first identifier associated with a first designer-specified variable for
controlling the first media application program;
(Robert [0004] In one embodiment, a system can use a non-native application to present a preview of content of a document that is referred to by a link in another document which is being presented through a first application.; see also [0005] In another embodiment, a method for presenting a preview can include presenting a first document through a first application, and detecting a first data within the first document, and receiving a first input proximate to the first data, and presenting, in response to the first input, a user interface element. The user interface element can indicate to the user that a preview of content, referred to by the first data that was detected within the first document; see also [0061] The function calls or other invocations of the API may send or receive one or more parameters through a parameter list or other structure. A parameter can be a constant, key, data structure, object, object class, variable, data type, pointer, array, list or a pointer to a function or method or another way to reference a data or other item to be passed via the APL)

providing a computer user interface wherein the computer user interface is configured
to allow a user of the user interface to control both the first media application program and the
second media application program and wherein the computer user interface is configured to use a computer processor to detect in the first data file at least the first identifier associated with the
first designer-specified variable for controlling the first media application program;
(Robert teaches launching 2nd applications for 2nd file types, see [0004] In other words, the data detection that detects data types can select appropriate user selectable UI elements that are presented with the preview by a non-native application and when a user selects one of these UI elements, an action can be invoked using the native application, and this action is based on the detected data type and is appropriate for that type of detected data type. Hence, the content of the preview dictates the user selectable UI elements which in tum dictate the actions which will be appropriate for the type of data that is detected; see also [0006] In one embodiment, the detecting of the data in the first document can be performed by a second application that is configured to detect at least one of a URL (Uniform Resource Locator), a street address, an image file name or other data, and also detecting the type of the data ("data type") and the preview can be provided by a non-native reader application that is different than the first application)


communicating the first designer-specified variable value from the user interface to
the first application program;
(Robert teaches various inputs for controlling previews/interactions
communicated via an API see [0061] The function calls or other invocations of the API may
send or receive one or more parameters through a parameter list or other structure. A
parameter can be a constant, key, data structure, object, object class, variable, data type,
pointer, array, list or a pointer to a function or method or another way to reference a data or
other item to be passed via the APL; see also [0008] In one embodiment, the preview can be
user interactable such that the preview is configured to receive an input to cause it to scroll or to
zoom or to page through the preview, etc. With this method, a user can browse through a list of
files to obtain a user interactable preview which points to the particular selected file.; see also
[0004] these one or more user selectable buttons, when selected by a user, can cause an action
such as launching a calendar application to create a new calendar event or entry (if the button
indicated that the action was to create a new calendar event, for example); and [0046] The
action, in the example given above, can be the launching of a calendar application which then
creates a new calendar event or entry. The preview generator can, in response to a selection of
such a UI element, pass data to the native application to specify commands or data or both for
the native application to process.)

communicating to the second application program the data file generated by the first
application program with the designer-specified variable value;
(Robert teaches various input variables for different
application programs see [0037] The user can position cursor 209 within the preview content
241 which can, in one embodiment, cause the presentation of the scroll up button 243 and the
presentation of the scroll down button 245. The user can select either of those buttons to cause
scrolling in a vertical direction; in one embodiment, the user can hover cursor 209 over one of
the buttons to cause either a scroll up or a scroll down depending upon the button which is
selected; see also [0038] The user interaction with a preview can be configured such that the
content can be scrolled through or paged through or the content can be zoomed ( e.g. scaled up
or scaled down to magnify or demagnify a view) or to play a movie in the content, etc.)

communicating a second designer-specified variable value from the user interface to
the second application program
(Robert teaches various inputs for controlling previews of file data i.e. receiving variables associated with the 2nd application see Fig. 3D and 3E showing previews/applications for various file types , i.e. a second file with a first variable; see also [0061] and [0046] The method of FIG. 6B can include an optional operation, which is operation 621, which can allow a user to interact with the second document. This interaction can include scrolling through the second document, paging through the second document, zooming in or zooming out through the second document, playing a movie within the second document, etc. The system can respond to user inputs to cause the interaction while the first document is still being presented through the first application; see also [0004] In this manner, a preview of the content of the external data, such as the second document, can be provided by the non-native application while the user is continued to be presented with the content of the first document through the first application and without leaving the first application.).

Robert teaches an API variable in place of a "designer-specified variable value". It would have
been obvious to one having ordinary skill in the art at the time the time of the effective
filing date to apply an API variable as taught by Robert since it was known in the art that file
viewers/browsing systems provide an API that can be used to access a service or data provided
by the APl-implementing component or to initiate performance of an operation or computation
provided by the APl-implementing component (Robert 0063 and 0046).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Schwartz et al., US Pub. No. 2009/0248702A1 teaches a system and a method manage, control and/or render media in a network. The system utilizes a media management application
that manages, controls and/or renders digital media files in the network. A user browses, searches, manages and/ or consumes content from multiple storage devices and servers in the network. The user may view a visual representation of active media connections between the available servers and/or the available rendering devices connected to the network;
Farouki et al., US Pub. No. 2006/0259355 A1, teaches an invention that allows for a computing device to collect data on the user's behavior while the user is interacting with digital media, either through listening to music, watching a video, or manipulating a document. The present
invention works with servers, client software, and computing devices to seamlessly provide the user with a new media experience; 
Nagasaka et al., US Pub. No. 2014/0372562 A1, teaches an information processing method of an information processing system including a client device functioning as a client and a server device functioning as a server which are capable of communication via a network, includes the steps of: at the server device, managing format identification information provided so as to be unique for each content data within the range of each data format, corresponding to the
contents of each content; at the client device, causing execution of communication via network, for specifying a content, as to the server device; at the server device, transmitting, to
the client device, format identification information correlated with a specified content in response to specification of a content via network from the client device; and at the client
device, managing the received and obtained format identification information as corresponding to the specified content;
Farver et al. US Pub.No. 2011/0145748 A1 teaches Providing a user interface for configuring a computer-executable application includes receiving a specification defining: relationships among user interface elements, the relationships based on dependencies between components of a dataflow graph that includes multiple nodes representing components of the dataflow graph and links between the nodes representing flows of data between the components, parameters
defining respective characteristics of the components of the dataflow graph, and variables defining respective characteristics of the user interface elements. During operation of a user interface, user interface elements are displayed based on the relationships defined in the specification.;
Robbin et al., US Pub. No.: 2003/0079038, teaches Improved techniques for interaction between a host computer (e.g., personal computer) and a media player are disclosed. According to one aspect, interaction between a host computer and a media player, such as automatic synchronization of media contents stored on a media player with media contents stored on a host computer, can be restricted. According to another aspect, management of
media items residing on a media player can be performed at and by a host computer for the media player. According to still another aspect, media content can be played by a media
player in accordance with quality settings established for the media content at the host computer; and 
Degirmenci et al., US Pub. No.: 2017/0220400, teaches a method of hosting a first application (e.g., a virtual application) inside a second application ( e.g., a control displayed by a web browser). The method includes executing the first application inside a runtime environment generated at least in part by a runtime engine. The executing first application calls user interface functions that when executed inside the runtime environment generate a first user interface.
The runtime engine captures these calls, generates messages comprising information associated with the captured calls, and forwards the messages to a user interface
manager that is a separate application from the runtime engine. The user interface manager receives the messages, translates the information associated with the captured calls
into instructions for the second application, and sends the instructions to the second application. The control receives the instructions sent by the user interface manager, and displays a second user interface for the first application based on the instructions;




CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN S ASPINWALL whose telephone number is (571)270-7723. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on 571-270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Evan Aspinwall/Primary Examiner, Art Unit 2152